NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICK GLENN GOODWIN,                          No.    19-17220

                Petitioner-Appellant,           D.C. No. 1:17-cv-01604-JLT

 v.
                                                MEMORANDUM*
SPEARMAN,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Jennifer L. Thurston, Magistrate Judge, Presiding

                          Submitted December 10, 2021**
                             San Francisco, California

Before: MURGUIA, Chief Judge, and IKUTA and VANDYKE, Circuit Judges.

      Patrick Glenn Goodwin, an incarcerated individual in California, appeals the

district court’s denial of his 28 U.S.C. § 2254 petition for a writ of habeas corpus

challenging his conviction for battery under California law. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review the district court’s denial of Goodwin’s § 2254 petition de novo.

Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir. 2003). A district court may not

grant a § 2254 petition unless the state court’s decision was (1) “contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States”; or (2) “based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.” 28 U.S.C. § 2254(d).

      Goodwin, who proceeded in propria persona during his state trial court

proceeding, argues that he was denied his constitutional right to testify on his own

behalf when the state trial court declined to reopen evidence to permit him to testify

during the trial.1 The California Court of Appeal found that the state trial court did

not abuse its discretion when the trial court refused to reopen evidence to allow

Goodwin’s testimony.

      Goodwin has not shown that the California Court of Appeal’s conclusion that

Goodwin waived his right to testify was objectively unreasonable. See United States

v. Joelson, 7 F.3d 174, 177 (9th Cir. 1993) (“[W]aiver of the right to testify may be

inferred from the defendant's conduct and is presumed from the defendant’s failure



1
  After Goodwin filed a petition to proceed in propria persona, the state trial court
judge conducted a Faretta hearing, in which he cautioned Goodwin against
proceeding in propria persona and informed Goodwin that he would be responsible
for all aspects of his criminal trial.

                                          2
to testify or notify the court of his desire to do so.”); United States v. Edwards, 897

F.2d 445, 446–47 (9th Cir. 1990) (holding that the defendant waived his right to

testify when “[n]either the prosecution nor the court was given any reason to think

the defendant desired to testify”).

      Goodwin claims that the state trial court violated his constitutional right to

testify under Rock v. Arkansas, 483 U.S. 44 (1987). The California Court of Appeal

concluded that permitting Goodwin to testify would have resulted in the

“consumption of court resources” and would have likely required the prosecution to

call rebuttal witnesses. Under Rock, restrictions on a defendant’s right to testify

“may not be arbitrary and disproportionate to the purposes they are designed to

serve.” Id. at 56. “‘Arbitrary’ in this context means without a basis in reason or

law.” Williams v. Borg, 139 F.3d 737, 740 (9th Cir. 1998). Goodwin has not shown

that this conclusion was objectively unreasonable. United States v. Pino-Noriega,

189 F.3d 1089, 1095 (9th Cir. 1993) (finding that a defendant’s right to testify “may,

in appropriate cases, bow to accommodate other legitimate interests in the criminal

trial process” quoting Rock, 483 U.S. at 55)); see also Chambers v. Mississippi, 410

U.S. 284, 302 (1973) (“In the exercise of this right, the accused, as is required of the

State, must comply with established rules of procedure and evidence designed to

assure both fairness and reliability in the ascertainment of guilty and innocence.”);

United States v Orozco, 764 F.3d 997, 1002 (9th Cir. 2014) (finding that a trial court


                                           3
a trial court “may refuse to permit an accused to reopen his case, and present

additional evidence, where there is insufficient reason for the accused’s failure to

offer evidence at the proper time”).

      We decline to reach Goodwin’s challenges to the California Court of Appeal’s

factual findings, which he raises for the first time on appeal. Picard v. Connor, 404

U.S. 270, 275 (1971); Franklin v. Johnson, 290 F.3d 1223, 1230–31 (9th Cir. 2002).

      Goodwin’s petition is therefore DENIED.




                                         4